UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6029



DERYLL ALLEN WHITE,

                Petitioner - Appellant,

          v.


GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00140-RAJ-JEB)


Submitted:   June 26, 2008                      Decided:   July 1, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Deryll Allen White, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Deryll Allen White seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2000) petition.            The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court    is   debatable    or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         We have independently reviewed the

record and conclude that White has not made the requisite showing.

Accordingly,    we    deny    White’s   motion    for   a     certificate   of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                     DISMISSED




                                    - 2 -